Name: Council Regulation (EEC) No 1991/80 of 22 July 1980 amending Regulation (EEC) No 343/79 laying down general rules governing certain distillation operations in the wine sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 195/8 Official Journal of the European Communities 29 . 7 . 80 COUNCIL REGULATION (EEC) No 1991/80 of 22 July 1980 amending Regulation (EEC) No 343/79 laying down general rules governing certain distillation operations in the wine sector charged to the intervention agencies ; whereas the production of wine from table grapes is concentrated solely in a few regions of the Community ; whereas there is therefore no advantage in distilling alcohol outside the Member State where the grapes were produced and subsequently offering the product obtained to the intervention agency of another Member State ; whereas, in order not to impose upon the intervention agencies costs disproportionate to the advantage to be gained from the measure, it appears advisable to provide that the cost of the product of distillation should be charged to the intervention agency only where distillation took place in the Member State where the grapes were produced ; whereas in order to achieve the desired balance between distillation operations carried out pursuant to Article 40 and those carried out pursuant to Article 41 of Regulation (EEC) No 337/79 , the same arrange ­ ments for charging costs should be laid down in respect of the product obtained from those distillation operations ; Whereas the provisions concerning margins, in Article 6 ( 1 ) and (2) of Regulation (EEC) No 343/79 should continue to apply for the 1980/81 wine ­ growing year ; Whereas the implementation of the abovementioned arrangements means, as a result, that other provisions of Regulation (EEC) No 343/79 need to be adapted, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 1990/80 (2), and in particular Articles 40 (4) and 41 (3) thereof, Having regard to the proposal from the Commission , Whereas, following the amendments made by Regula ­ tion (EEC) No 453/80 (3), to Articles 40 and 41 of Regulation (EEC) No 337/79 , criteria should be adopted for determining the share of the expenditure incurred by intervention agencies in respect of the distillation operations provided for in the abovemen ­ tioned Articles which is to be financed by the Guarantee Section of the EAGGF ; whereas the amend ­ ments made mean that distillers can deliver the product obtained to the intervention agency ; whereas it is therefore desirable that the necessary changes should be made in Council Regulation (EEC) No 343/79 of 5 February 1979 laying down general rules governing certain distillation operations in the wine sector (4), as amended by Regulation (EEC) No 1709/79 (5 ), and that they should be valid for the 1980/81 wine-growing year pending a complete revi ­ sion of the general rules governing distillation opera ­ tions ; Whereas, in the absence of an organized Community market in ethyl alcohol , the intervention agencies responsible for marketing such alcohol may be obliged to resell it at a price lower than the buying-in price ; whereas it is necessary to provide for contribu ­ tion by the Guarantee Section of the European Agri ­ cultural Guidance and Guarantee Fund to compensate for losses incurred ; whereas for the 1980/8 1 marketing year, the first year during which these provi ­ sions shall apply, this contribution should be fixed in the form of an amount at a level equal to that adopted for the aids granted to distillers who do not deliver alcohol to intervention agencies ; Whereas it should be laid down that the cost of products of a strength of 85 % vol . or less may not be HAS ADOPTED THIS REGULATION : Article 1 The following Articles shall be inserted in Regulation (EEC) No 343/79 : 'Article 4a 1 . For the 1980/81 wine-growing year and notwithstanding Articles 2 and 4, distillers who, pursuant to Article 40 or Article 41 of Regulation (EEC) No 337/79, have carried out distillation of wine obtained from grapes produced in the Member State where distillation took place may deliver to the competent intervention agency the entire product obtained from distillation provided that such product has an alcoholic strength by volume of 86 % vol . or more . 2 . In the case of the deliveries referred to in paragraph I the distiller shall supply proof that he (') OJ No L 54, 5 . 3 . 1979 , p. 1 . (2 ) See page 6 of this Official Journal . (3 ) OJ No L 57, 29 . 2 . 1980 , p. 1 . ( «) OJ No L 54, 5 . 3 . 1979, p. 64 . 5 ) OJ No L 198 , 4 . 8 . 1979 , p. 3 . 29 . 7 . 80 Official Journal of the European Communities No L 195/9 Article 2 1 . Article 6 (3) of Regulation (EEC) No 343/79 shall be replaced by the following : 43 . Paragraphs 1 and 2 shall apply to delivery contracts concluded during the 1979/80 and 1980/81 marketing years.' 2 . The last paragraph of Article 6a of Regulation (EEC) No 343/79 shall be replaced by the following : ' In the cases referred to in the preceding para ­ graph the intervention agency shall pay the aid referred to in Article 2 (3) in respect of that quan ­ tity of wine which has actually been distilled or, where Article 4a is applied, shall buy in the quan ­ tity of alcohol which has been obtained by distilla ­ tion .' has paid to the producer, not later than 30 days after the total quantity of wine specified in the contract has entered the distillery, at least the price mentioned, as appropriate, in Article 40 (3) or Article 41 (2) of Regulation (EEC) No 337/79 . 3 . The intervention agency shall buy in the product offered to it at a price based on the price mentioned in paragraph 2 and on the standard processing costs . This price shall be fixed per hectolitre and per % vol . It shall apply to unpacked goods delivered free at the warehouse of the intervention agency. It shall be paid not later than 60 days after delivery of the goods to the intervention agency. Article 4b 1 . Where Article 4a is applied, the amount of the contribution from the EAGGF Guarantee Section towards the expenditure incurred by the intervention agencies shall be equal , in respect of each distillation operation , to the amount of the aid fixed pursuant to Article 2. 2. Articles 4 and 5 of Regulation (EEC) No 729/70 shall apply to the EAGGF contribution mentioned in this Article .' Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 22 July 1980 . For the Council The President C. NEY